oOo CO SI DWN mH FP W YH Fe

NO NO NH KC KH KN NO RR Re ee Ree eee ee eR
PRR RERBRESRBNB CRRA BDAE BRAS

 

Case 4:19-mj-05989-EJM Document 6 Filed 05/06/19 Page 1 of 4

, ne So

/

 

 

 

 

 

 

 

 

 

 

 

ELIZABETH A. STRANGE reo LoogeD
First Assistant United States Attorney
District of Arizona
Assistant U.S. Attorney MAY. 6 2019
405 W. Congress St., Suite 4800 t
Tucson, Arizona 85701-5040 Gren US pigrcTcouRt
Tel. (520) 620-7300 ee
Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
United States of America, /9 5 IS M tT
Plaintiff,
PLEA AGREEMENT
V.
(Flip Flop)
Luis Gramajo-Ruiz,
(Petty Misdemeanor)

 

Defendant.

The Parties enter into the following agreement:
1, The defendant will enter a plea to Count 2 of the complaint, Improper Entry

by Alien, a petty misdemeanor offense, in violation of Title 8, United States Code, Section

—1325(a)(1). This plea will occur no later than the time set for the detention

hearing/preliminary hearing.

2. The government will dismiss Count 1 of the Complaint, Illegal Re-Entry
After Deportation, a felony, in violation of Title 8, United States Code, Section 1326(a),
enhanced by Title 8, United States Code, Section 1326(b)(1). This charge, if proven,
carries a maximum sentence of ten (10) years imprisonment, a $250,000 fine, up to three
(3) year supervised release, and a $100 special assessment. The government will dismiss
this charge at the time of sentencing.

3, The maximum penalties for the offense to which the defendant is pleading,
are six (6) months in custody and a $5,000 fine. The government agrees to waive the $10

special assessment.

 
 

 

"4

20 Oo NY DH NW BP WN

BO NO HO WH KN KN DN NHN HNO wee eee ee ee
ons ON ON SP WO NYO KF DOD Oo moO AD DB OH FP WY NYO KY OS

 

Case 4:19-mj-03989-EJM Document 6 Filed 05/06/19. Page 2 of 4

wee Se

4, Pursuant to this plea agreement and Rule 11(c)(1)(C) Fed. R. Crim. P., the
government and the defendant stipulate and agree to a sentence of 150 consecutive days
of imprisonment, which will commence at the time of plea and sentencing. The defendant
is to receive credit for all time he/she has served to date and shall be deducted from the
stipulated sentence.

5. The parties waive a Pre-Sentence Report and agree that sentencing will
occur on the date of the change of plea. The defendant understands and agrees that this
plea agreement contains all terms, conditions, and stipulations regarding sentencing. If
the court departs from the terms and conditions set forth in this plea agreement, either
party may withdraw.

6. Pursuant to the plea agreement, the defendant waives any and all motions,
defenses, probable cause determinations, and objections that the defendant could assert to
the complaint, or to the Court's entry of judgment against the defendant and imposition of
sentence upon the defendant, providing the sentence is consistent with this agreement.
The defendant further waives: (1) any right to appeal the Court's entry of judgment against
the defendant; (2) any right to appeal the imposition of sentence upon the defendant under
18 U.S.C. § 3742 (sentence appeals); (3) any right to collaterally attack the defendant's
conviction and sentence under 28 U.S.C. § 2255, or any other collateral attack; and (4)
any right to file a motion for modification of sentence, including under 18 U.S.C. §
3582(c). The defendant acknowledges that this waiver shall result in the dismissal of any
appeal or collateral attack the defendant might file challenging his/her conviction or
sentence in this case. If the defendant files a notice of appeal or a habeas petition,
notwithstanding this agreement, the defendant agrees that this case shall, upon motion of
the government, be remanded to the district court to determine whether the defendant is
in breach of this agreement and, if so, to permit the government to withdraw from the plea
agreement. This waiver shall not be construed to bar a claim of ineffective assistance of

counsel or an otherwise-preserved claim of “prosecutorial misconduct” (as that term is

 

 
af

Oo co SY DW WH BP WW NO

DO NO NH NO NH NH HNO WN NO RR Re Re Re eR
oN NWN OH BR W NYO FEF DTD Oo ONT DB A FP W NY YF CO

 

Case 4:19-mj-03989-EJM Document 6 Filed 05/06/19. Page 3 of 4

defined:by Section IIB of Ariz. Ethics Op. 15-01 (2015)).

7. If the defendant was on federal supervised release or federal probation at
the time the present offense was committed, the government may withdraw from the plea
agreement.

8. The elements of Improper Entry By an Alien are as follows:

(a) The defendant is not a citizen of the United States,

(b) The defendant entered or attempted to enter the United States, and

(c) The defendant entered or attempted to enter at any time or place other
than as designated by an immigration official.

9, If the defendant entered the United States at a place outside the jurisdiction
of this court, the defendant agrees to waive his/her right to raise a challenge based on
improper venue under Title 8, United States Code Section 1329, in order to permit the
court to accept the defendant’s guilty plea and sentence the defendant in accordance with
this plea agreement.

10. The defendant recognizes that pleading guilty may have consequences with
respect to his/her immigration status if the defendant is a recently naturalized United
States citizen or is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses, including the offense(s) to which the defendant is pleading

guilty. Although there may be exceptions, the defendant understands that the defendant’s

guilty plea and conviction for this offense make it practically inevitable and a virtual

certainty that the defendant will be removed or deported from the United States. The
defendant agrees that he/she has discussed this eventuality with his/her attorney. The
defendant nevertheless affirms that he/she wants to plead guilty regardless of any
immigration consequences that this plea entails, even if the consequence is the defendant’s
automatic removal from the United States.

11. The defendant agrees that this written plea agreement contains all the terms

and conditions of his/her guilty plea.

 
if

Oo Se SD A BR W NNO

BO NO ROO ee ee
ee RERBSORRSESRWABEBEBRAS

 

Case 4:19-mj-05989-EJM Document 6 Filed 05/06/19. Page 4 of 4

Ne

12. Factual Basis for Plea:

I, Luis Gramajo-Ruiz, am a citizen of Guatemala. On or about April 28, 2019, I
knowingly entered the United States of America at or near Lukeville, Arizona, by
entering at any time or place other than as designated by immigration officials.

Dated this (day of M on , 2019.

lw Ca xe Se kere
Defendant

Nhl bor leo Colles.

Defense Counsel

 

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

Vpn @- ta

Assistant U.S. Attorney

 
